DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 8, 2021 has been entered.
Response to Amendments
	This office action is responsive to application 15/446,717 and the RCE filed on October 8, 2021.  Claims 8-12 and 17-19 were amended, claim 22 was added as a new claim, and claims 8-20 and 22 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed with the RCE, and the Examiner responds as provided below.
	Regarding the Applicant’s response at page 11 of the Remarks that concerns the objection to the drawings due to an erroneous reference number, the amendment was 
Regarding the Applicant’s response at page 12 of the Remarks that concerns the objection to claim 11, amended claim 11 cures the deficiency and the objection is withdrawn.
Regarding the Applicant’s response at pages 12-14 of the Remarks that concerns the § 102 and § 103 rejection of the pending claims, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to the pending claims because the arguments do not apply to some of the references currently used in the rejection of the aforementioned claims as detailed below.
Drawings
The drawings were received on October 8, 2021.  These drawings, which include Figs. 1 and 3 as replacement sheets, are not acceptable because they contain new matter.  The new matter resulted from “network designer 400” replacing “network design device 400” and “surveillance camera manager 300” replacing “surveillance camera management device 300.”  These substitutions comprise new matter for the reasons provided below with respect to the objection of new matter incorporated into the replacement specification.
Specification
The amendment filed October 8, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no “surveillance camera manager (extensively replacing “surveillance camera management device”); and “network designer” (extensively replacing “network design device” and two instances of “network design tool”).  These amendments comprise new matter because a device within the context of the computer arts comprises hardware and perhaps software hosted on the hardware, but the “manager” or “designer” may consist of only software.  In the case the manager or designer consists of only software, this is new matter.  Indeed, a manager or designer could encompass a person, which certainly extends beyond the original disclosure of a device or tool.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 12 is objected to because of the following informalities:  on two occasions, “the” occurs successively due to the two amendments for “the surveillance camera manager.”  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  a stray period exists after the first period for claim 22.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“surveillance camera manager” in claims 10 and 22; and
“network designer” in claims 17 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Independent claims 8, 10, and 22 and dependent claims 12 and 17-19, and thus each of the claims that depend upon the aforementioned claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the limitations of “network designer” and “surveillance camera manager” comprise new matter for the reasons previously provided.
B.	Independent claims 8, 10, and 22, and thus each of the dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, the amended or new independent claims now recite the limitation of “directly” with respect to the sending of a request to the detected surveillance camera.  The word “directly” was seemingly not employed in the original disclosure, and its use presents an issue because “directly” within a computer network can encompass various meanings, such as directly sending a request without first encrypting it, or directly sending a request that doesn’t pass through a firewall.  The Examiner notes that ¶ [0047] discloses various types of networks, but the disclosure doesn’t specify what is a “direct” sending of a request within these networks.  Accordingly, the use of “directly” as a new claim limitation implies new aspects of the underlying network that were not presented or discussed within the original disclosure.
	Based upon Fig. 3, however, the Examiner believes the Applicant is attempting to state that the request from the surveillance camera management device 300 is sent to the surveillance camera 100 without employing the user terminal 300 or network design device 400, as illustrated in step S38.  Accordingly, the Applicant may amend independent claims 8, 10, and 22 in a manner that is consistent with Fig. 3.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 10 and 22 and dependent claims 17 and 18, and thus dependent claims 11-16 and 19-20 that depend on claim 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “surveillance camera manager” and “network designer” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  “Surveillance camera manger 300” and “network designer 400” are discussed throughout the specification, but there is seemingly nothing that associates these limitations to some type of structure within the “surveillance camera system” as claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 8-14, 16-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0169801, “Martin”) in view of Madar et al. (US 2017/0278365, “Madar”), and further in view of Kim (US 2017/0200356, “Kim”).
Regarding Claim 8
Martin discloses
The method of controlling an installation (¶ [0032], “Techniques disclosed herein can provide a user, such as an installer [for installation], a system integrator, or technician with an interface for negotiating an ad-hoc network connection with video cameras and other image capture devices in a surveillance system”) of a surveillance camera (Figs. 1 and 3, ¶ [0040], “The video surveillance system 100 includes multiple video cameras 105.”), 
the method (¶ [0032]) comprising: 
1 …, by a surveillance camera manager (Figs. 1 & 2, ¶¶ [0040]-[0043], “video server 120” acts as a surveillance camera manager), the surveillance camera connected to a network (Fig. 1, ¶ [0040], the “network 105”); 
generating, by the surveillance camera manager (Figs. 1 & 2, ¶¶ [0040]-[0043]), mapping data of the detected surveillance camera (¶¶ [0130]-[0131], “The map locations [comprising mapping data] of the video cameras [including the detected surveillance camera] can be used to provide information for commands based on the spatial relationship between the cameras to be understood and processed by the video surveillance system;” and “The mobile device can be configured to send a request to the video server 120 [as the surveillance camera manager] for a copy of the map [and thereby generat[ed]] of the facility and to receive an electronic copy of the map of the facility from the video server 120.”); 
sending, by the surveillance camera manager, a request for a set value of one or more set items (¶ [0135], “The video camera 105 can decode the encoded command and send the received camera identification code to the video server 120. The video camera 105 can send additional information to the video analysis server, such as the network address of the camera,” i.e., the Examiner interprets a set item as a surveillance camera variable and a set value as the value of the surveillance camera variable, thus the “camera identification code” represents a variable with a specific value) of the detected surveillance camera …2 to the detected surveillance camera (¶¶ [0132]-[0135], “…the command information [as a request for a set value or a variable associated with the surveillance camera] can be encoded in a barcode, a QR code,…;” ¶ [0056],  “the video server 120 [as the manager] can be configured to send command information [as a QR code that represents the request] to the video camera 105 to be executed by the video camera 105;” ¶ [0132], “The camera identification code provides an identifier for the camera that can be used by the video server 120 to identify the camera;” and ¶ [0135], “The mobile device can then be placed in the field of view of the video camera 105 which can then recognize the encoded camera identification command,” i.e., the “camera identification command” serves as a request for a set value consisting of the “camera identification code” that provides an “identifier for the camera” that is received by the camera via the QR code); 
receiving, by the surveillance camera manager, the set value from the detected surveillance camera (¶ [0135], “The video camera 105 can decode the encoded command and send the received camera identification code [as a set value] to [and thus receiv[ed] by] the video server 120. The video camera 105 can send additional information to the video analysis server, such as the network address of the camera [as an additional set value], which the video server 120 can use to associate the video camera 105 with the camera identification code.”); and 
updating, by the surveillance camera manager, the mapping data of the Page 4 of 17Application Serial No. 15/446,717PATENTReply to FOA dated May 2, 2019Docket: HT70003detected surveillance camera based on the received set value (¶ [0135], “The video camera 105 can send additional information to the video analysis server, such as the network address of the camera, which the video server 120 can use to associate [and therefore update[e] associated mapping data involving] the video camera 105 with the camera identification code,” further noting “mapping” is not strictly limited to a geographical map).  
Martin doesn’t disclose
	1 detecting, by a surveillance camera manager, the surveillance camera connected to a network;
	2 sending… directly … [to the detected surveillance camera a request from the surveillance camera manager]
Madar, however, discloses
	1 detecting, by a surveillance camera manager, the surveillance camera connected to a network (¶ [0050], i.e., “… upon startup [during the installation as disclosed by Martin], the surveillance camera 103-1 sends a request to the registration server 314 for an IP address,” i.e., the “registration server,” acting as a surveillance camera manager as similarly disclosed by the “video server 120” of Martin, detect[s] the surveillance camera upon receiving the “request”);
Skans, however, discloses
		2 sending… directly … [to the detected surveillance camera from the surveillance camera manager] (Fig. 3, ¶ [0090], “First, the surveillance camera 100 establishes a [direct[]] communication channel to establish a communication connection to the surveillance server 200 as the surveillance camera 100 is booted (see {circle around (1)} of FIG. 3). In the process of establishing the [direct] communication channel (hereinafter, also referred to as a ‘first communication channel’),…” i.e., the “command” of Martin comprising a QR code that originates from the server and is received by the camera is an indirect communication path, and Skans discloses a direct communication channel between the server and camera that can be used after a user is authenticated by the server (see Martin ¶ [0068]), further noting that the direct communication channel between the camera and server represents the previous means of communication between the camera and server before the advent of QR codes)
	Regarding the combination of Martin and Madar, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surveillance camera system of Martin to have included the camera detection feature of Madar. One of ordinary skill in the art would have been motivated to incorporate the camera detection feature of Madar because: 1) Martin discusses the problem associated with installing a large number cameras, see Martin ¶ [0037]; 2) Madar teaches that “it is necessary to associate those surveillance cameras 103 with configuration information such as the account for the organization owning the premises 52 and/or subscribing to services available on the cloud network,” see Madar ¶ [0043]; and 3) Madar’s method and system addresses this problem be detecting cameras upon startup, see Madar ¶ [0050].
	Regarding the combination of Martin-Madar and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surveillance camera system of Martin-Madar to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “use of [a] known technique to improve similar devices in the same way.”  See MPEP § 2143(I)(C).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(C):
1) the prior art contained a base device, namely the surveillance camera system of Martin-Madar, upon which the claimed invention can be seen as an “improvement” through the use of a direct communication channel between the camera and server;
2) the prior art contained a “comparable” device, namely the direct communication channel between the camera and server of Kim, that has been improved in the same way as the claimed invention through the direct communication channel; and
3) one of ordinary skill in the art could have applied the known improvement technique of applying the direct communication channel between the camera and server to the base device, or the surveillance camera system of Martin-Madar, and the results would have been predictable to one of ordinary skill in the art.
Regarding Claim 9
Martin in view of Madar, and further in view of Kim (“Martin-Madar-Kim”) discloses the method of claim 8, and Martin further discloses
wherein the one or more set items (¶ [0135]) comprise at least one of: 
an address of the detected surveillance camera in the network (¶ [0135], “The video camera 105 can send additional information to the video analysis server, such as the network address of the camera…,” noting only one limitation need be addressed with the limitation of “of at least one of”); 
an account for establishing connection to the detected surveillance camera; 
a password for establishing connection to the detected surveillance camera; and 
installation information on the detected surveillance camera, wherein the installation information on the detected surveillance camera is configured to be provided to a user based on the updated mapping data.  
Regarding Claim 10
Martin discloses
A surveillance camera system (abstract, Fig. 1), comprising: 
at least one surveillance camera (Figs. 1 and 3, ¶ [0040], “The video surveillance system 100 includes multiple video cameras 105.”) configured to: 
update a set value of one or more set items of the surveillance camera (¶ [0135], “The video camera 105 can decode the encoded command and send [and update] the received camera identification code to the video server 120. The video camera 105 can send additional information to the video analysis server, such as the network address of the camera,” i.e., the Examiner interprets a set item as a surveillance camera variable and a set value as the value of the surveillance camera variable, thus the “camera identification code” represents a variable with a specific value) by reading a readable object in a captured image (¶¶ [0133]-[0135], “For example, the command information can be encoded in a barcode, a QR code [as a readable object], or other type of data matrix or barcode that can be used to encode information into a machine-readable format,” “A visible indication of the encoded camera identification command can then be displayed on a display of the mobile device (stage 825). The mobile device can then be placed in the field of view of the video camera 105 which can then [read[] and] recognize [as a captured image] the encoded camera identification command,” and “¶ [0135], “The video camera 105 can send additional information to the video analysis server, such as the network address of the camera, which the video server 120 can use to associate the video camera 105 with the camera identification code”); and 
transmit the set value of the one or more set items to a surveillance camera manaqer (¶ [0135], “The video camera 105 can decode the encoded command [in response to receiving a request] and send [and thereby transmit] the received camera identification code [as a set value] to the video server 120 [as the surveillance camera manager]. The video camera 105 can send additional information to the video analysis server, such as the network address of the camera [as an additional set value], which the video server 120 can use to associate the video camera 105 with the camera identification code.”) in response to receiving a request forPage 5 of 17Application Serial No. 15/446,717PATENT Reply to FOA dated May 2, 2019Docket: HT70003the set value from the surveillance camera manager (¶¶ [0132]-[0135], “…the command information [as a request for the set value or a variable associated with the surveillance camera] can be encoded in a barcode, a QR code,…;” ¶ [0056],  “the video server 120 [as the manager] can be configured to send command information [as a QR code that represents the request] to [and thus receiv[ed] by] the video camera 105 to be executed by the video camera 105;” ¶ [0132], “The camera identification code provides an identifier for the camera that can be used by the video server 120 to identify the camera;” and ¶ [0135], “The mobile device can then be placed in the field of view of the video camera 105 which can then recognize the encoded camera identification command,” i.e., the “camera identification command” serves as a request for a set value consisting of the “camera identification code” that provides an “identifier for the camera” that is received by the camera via the QR code); 
a user terminal configured to display the readable object [as a QR code] on a display (¶ [0135], “A visible indication of the encoded camera identification command can then be displayed on a display of the mobile device [serving as a user terminal] (stage 825).”) based on at least one of user's input and…1 (¶¶ [0066]-[0068], “In one example, the user can present the camera with authentication credentials [as user’s input] that can be verified by the authentication module 326 [that relies upon the “registration database” as disclosed by Madar].”); and 
the surveillance camera manager (¶ [0135]) configured to: 
send the request for the set value (¶ [0135]) of the one or more set items …2 to the at least one surveillance camera (¶¶ [0132]-[0135], “…the command information [as a request for the set value or a variable associated with the surveillance camera] can be encoded in a barcode, a QR code,…;” ¶ [0056],  “the video server 120 [as the manager] can be configured to send command information [as a QR code that represents the request] to the video camera 105 to be executed by the video camera 105;” ¶ [0132], “The camera identification code provides an identifier for the camera that can be used by the video server 120 to identify the camera;” and ¶ [0135], “The mobile device can then be placed in the field of view of the video camera 105 which can then recognize the encoded camera identification command,” i.e., the “camera identification command” serves as a request for a set value consisting of the “camera identification code” that provides an “identifier for the camera” that is received by the camera via the QR code that represents an indirect communication from the manager); and 
update mapping data of the at least one surveillance camera by receiving the specifically requested set value from the at least one surveillance camera (¶ [0135], “The video camera 105 can send additional information to the video analysis server, such as the network address of the camera, which the video server 120 can use to associate [and therefore update[e] associated mapping data involving] the video camera 105 with the camera identification code,” further noting “mapping” is not strictly limited to a geographical map), 
wherein the surveillance camera decodes the readable object in order to update the set value of one or more set items of the surveillance camera (¶ [0135], “The mobile device can then be placed in the field of view of the video camera 105 which can then recognize the encoded camera identification command. The video camera 105 can decode the encoded command [as QR code] and send the received camera identification code to the video server 120 [in order to update the set value of .”).
Martin doesn’t disclose
	1 … a surveillance camera database;
	2 send the request … directly … [to the surveillance camera from the surveillance camera manager]
Madar, however, discloses
	1 … a surveillance camera database (¶ [0041], “Also shown is a registration server 314 and a registration [and surveillance camera] database 316 on the network 318 of the cloud system. In one example, the registration server 314 is used to maintain user accounts for organizations that own surveillance camera systems 10.”);
Kim, however, discloses
2 send the request … directly … [to the surveillance camera from the surveillance camera manager] (Fig. 3, ¶ [0090], “First, the surveillance camera 100 establishes a [direct[]] communication channel to establish a communication connection to the surveillance server 200 as the surveillance camera 100 is booted (see {circle around (1)} of FIG. 3). In the process of establishing the [direct] communication channel (hereinafter, also referred to as a ‘first communication channel’),…” i.e., the “command” of Martin comprising a QR code that originates from the server and is received by the camera is an indirect communication path, and Skans discloses a direct communication channel between the server and camera that can be used after a user is authenticated by the server (see Martin ¶ [0068]), further noting that the direct communication channel between the camera and server represents the previous means of communication between the camera and server before the advent of QR codes)
	Regarding the combination of Martin and Madar, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surveillance camera system of Martin to have included the registration database feature of Madar. One of ordinary skill in the art would have been motivated to incorporate the camera detection feature of Madar because: 1) Martin discusses the problem associated with installing a large number cameras, see Martin ¶ [0037]; 2) Madar teaches that “it is necessary to associate those surveillance cameras 103 with configuration information such as the account for the organization owning the premises 52 and/or subscribing to services available on the cloud network,” see Madar ¶ [0043]; and 3) Madar’s method and system addresses this problem by incorporating a registration database to record configuration information, see Madar ¶ [0041].
	Regarding the combination of Martin-Madar and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surveillance camera system of Martin-Madar to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “use of [a] known technique to improve similar devices in the same way.”  See MPEP § 2143(I)(C).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(C):
1) the prior art contained a base device, namely the surveillance camera system of Martin-Madar, upon which the claimed invention can be seen as an “improvement” through the use of a direct communication channel between the camera and server;
2) the prior art contained a “comparable” device, namely the direct communication channel between the camera and server of Kim, that has been improved in the same way as the claimed invention through the direct communication channel; and
3) one of ordinary skill in the art could have applied the known improvement technique of applying the direct communication channel between the camera and server to the base device, or the surveillance camera system of Martin-Madar, and the results would have been predictable to one of ordinary skill in the art.
Regarding Claim 11
Martin-Madar-Kim discloses the surveillance camera system of claim 10, and Martin further discloses
wherein the set value of the readable object is in a visually recognizable form (¶ [0134], “For example, the command information can be encoded in a barcode, a QR code [as a visually recognizable form], or other type of data matrix or barcode that can be used to encode information into a machine-readable format.”).  
Regarding Dependent Claim 12
With respect to claim 12, a corresponding reasoning as given earlier for claim 9 applies, mutatis mutandis, to the subject matter of claim 12. Therefore, claim 12 is rejected, for similar reasons, under the grounds set forth for claim 12. 	
Regarding Claim 13
Martin-Madar-Kim discloses the surveillance camera system of claim 11, and Martin further discloses
wherein the readable object comprises a quick response (QR) code (¶ [0134], “For example, the command information can be encoded in a barcode, a QR code, or other type of data matrix or barcode that can be used to encode information into a machine-readable format.”).  
Regarding Claim 14
Martin-Madar-Kim discloses the surveillance camera system of claim 11, and Martin further discloses
wherein: the at least one surveillance camera (Figs. 1 and 3, ¶ [0040]) is configured to determine whether the at least one surveillance camera satisfies a first condition (¶ [0066], “In an example, if the user presents the video camera with authentication credentials that include full administrator access, the video camera 105 can be configured to respond to all user commands for at least a predetermined period of time,” where the end of the period of time is a first condition that must be satisfie[d]], i.e., the user with the authenticated credentials must configure the camera before the end of the time period); and 
the at least one surveillance camera is configured to recognize and read the readable object when the first condition is satisfied (¶ [0067], “For example, a first user may have authentication credentials that allow the user to submit commands [within a QR code] to that request information from the camera, such as the network address of the video camera 105;” and ¶ [0070], “The [authenticated] user's device can include an application that allows the user to select a command to be encoded in a barcode, QR code [that can be recognize[d] and read [as a] readable object], or one of the other camera-recognized formats described above.”).  
Regarding Claim 16
Martin-Madar-Kim discloses the surveillance camera system of claim 14, and Martin further discloses 
wherein the firstPage 7 of 17Application Serial No. 15/446,717PATENT Reply to FOA dated May 2, 2019Docket: HT70003condition is whether the set value of the one or more set items is initialized (¶ [0067], “…a second user may have authentication credentials that allow the video camera 105 to accept analytics calibration commands from the second user that the video camera 105 would not have accepted from the first user;” and ¶ [0127], “If the calibration process has not timed out, the calibration method can continue…,” i.e., calibration is conducted to initialize[] various set values of the camera to ensure its proper functioning, where the first condition relates to whether or not the camera has been calibrated (and within the installation period as the other condition).  
Regarding Claim 17
Martin-Madar-Kim discloses the surveillance camera system of claim 10, and Martin further discloses 
further comprising a network designer (¶ [0132], “The mobile device can include a touch-screen interface…,” i.e., the touch-screen interface and the associated software and hardware to achieve the functionality associated with touch-screen interface) configured to: 
set a connection relationship between the at least one surveillance camera and a network (Fig. 1, ¶ [0040], i.e., “network 115”; and ¶ [0132], “The mobile device can include a touch-screen interface that allows a user to add a location of a camera by touching the map,” i.e., when a camera is added, a connection relationship is set between the camera and network to enable the camera functionality); and 
set a value of an at least one set item of the at least one surveillance camera according to a user's input (¶¶ [0132]-[0133], “The camera identification command can also include location information [as a set value that possesses a value]] that identifies the location in the facility that the user selected [and thereby set as user’s input] on the map of the facility displayed by the mobile device.”).  
Regarding Claim 18
Martin-Madar-Kim discloses the surveillance camera system of claim 17, and Martin further discloses 
wherein the network designer (¶ [0132]) is configured to generate the surveillance camera database (Madar (¶ [0041]) comprising the set value of the at least one set item of the at least one surveillance camera (¶¶ [0132]-[0133], i.e., the location (as a set value) of the facility is stored in the “registration database 316” of Madar, and thus the creation of this value to be stored generate[s] the database by creating a value for the database).
Regarding the combination of Martin and Madar, the rationale to combine is the same as provided for claim 10 due to the overlapping subject matter between claims 10 and 18.  
Regarding Claim 19
Martin-Madar-Kim discloses the surveillance camera system of claim 18, and Martin further discloses 
wherein the user terminal (¶ [0135]) is configured to generate the readable object on the display (¶¶ [0133]-[0135]) based on the surveillance camera database (Madar ¶ [00]41) generated by the network designer (¶¶ [0066]-[0068], “In one example, the user can present the camera with authentication credentials that can be verified by the authentication module 326,” and “…a second user may have authentication credentials that allow the video camera 105 to accept analytics calibration commands from the second user that the video camera 105 would not have accepted from the first user” i.e., the authentication credentials are checked against data in the registration database of Madar to create different commands that are present within the QR codes/readable objects that are displayed).
Regarding the combination of Martin and Madar, the rationale to combine is the same as provided for claim 10 due to the overlapping subject matter between claims 10 and 19.
Regarding Independent Claim 22
With respect to independent claim 22, a corresponding reasoning as given earlier for independent claim 10 applies, mutatis mutandis, to the subject matter of claim 22. Therefore, claim 22 is rejected, for similar reasons, under the grounds set forth for claim 10. 
B.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Madar and Kim, and further in view of Lee (US 2018/0270763, “Lee”).
Regarding Claim 15
Martin-Madar-Kim discloses the surveillance camera system of claim 14, and Martin further discloses 
wherein the first condition is whether a time period from…1 (¶ [0066], “In an example, if the user presents the video camera with authentication credentials that include full administrator access, the video camera 105 can be configured to respond to all user commands for at least a predetermined period of time.”) 
Martin-Madar-Kim doesn’t disclose
1 …which the at least one surveillance camera is powered on is within a first time range.
Lee, however, discloses
	1 …which the at least one surveillance camera is powered on is within a first time range (¶ [0066], i.e., “The term ‘installation period’ [as a first time range] may refer to a time period until the present time from the time when a network camera 100 is powered on or registered in the gateway 200.”).
	Regarding the combination of Martin-Madar-Kim and Lee, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surveillance camera system of Martin-Madar-Kim to have included the time-range feature of Lee. One of ordinary skill in the art would have been motivated to incorporate the time-range feature of Lee because Martin discusses cameras being “configured to respond to all user commands for at least a predetermined period of time” and “a second user may have authentication credentials that allow the video camera 105 to accept analytics calibration commands from the second user that the video camera 105 would not have accepted from the first user,” see Martin ¶¶ [0066]-[0067], and Lee teaches a time-range feature as “installation period,” see Lee ¶ [0066], that beneficially accommodates calibration (or configuration) of a new camera to ensure its proper functioning.  
C.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Madar and Kim, and further in view of Liu et al. (US 2008/0198159, “Liu”).
Regarding Claim 20
Martin-Madar-Kim discloses the surveillance camera system of claim 12, and Martin further discloses 
wherein the installation information (¶ [0132], “The mobile device can include a touch-screen interface that allows a user to add [during installation] a location of a camera [as installation information]”) comprises …1 with respect to a location of the at least one surveillance camera (¶ [0132]). 
Martin-Madar-Kim doesn’t disclose
	1 … global positioning system (GPS) information…
Liu, however, discloses
	1 … global positioning system (GPS) information… (¶ [0037], “For example, many digital cameras used to capture surveillance video can provide a variety of metadata, including … other metadata such as the physical position of the camera within the real world (e.g., data supplied when the camera was installed or data derived from GPS information).”)
	Regarding the combination of Martin-Madar-Kim and Liu, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surveillance camera system of Martin-Madar-Kim to have included the GPS feature of Liu. One of ordinary skill in the art would have been motivated to incorporate the GPS feature of Liu because Liu teaches that GPS information beneficially provides “the physical position of the camera within the real world,” see Liu ¶ [0037]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491